 
Exhibit 10-7
 
PERFORMANCE LOAN AGREEMENT FOR FUNDING OF DRILLING PROGRAM
 
THIS PERFORMANCE LOAN AGREEMENT FOR FUNDING OF DRILLING PROGRAM (the
“Agreement”) is made and entered into as of August 01, 2018, by and between
Compañía Minera Milpo S.A.A., a company organized under the laws of the Republic
of Peru and hereinafter “Nexa”), and Minera Solitario Peru S.A.C., a company
organized under the laws of the Republic of Peru (“Solitario”). Each of Nexa and
Solitario is individually referred to herein as a “Party,” and they are
collectively referred to herein as the “Parties.”
 
RECITALS
 
A.           Minera Bongará S.A., a company organized under the laws of the
Republic of Peru (“Bongará”) is the holder of certain mining concessions located
in Peru, as described on the attached Annex A (the “Properties”). Those
Properties comprise a portion of the “Florida Canyon Project.”
 
B.           Solitario, Solitario Zinc Corp. (f/k/a Solitario Exploration &
Royalty Corp. and Solitario Resources Corp.), of which Solitario is a
wholly-owned subsidiary, and Votorantim Metais – Cajamarquilla S.A.
(“Votorantim”) are parties to that Framework Agreement for the Exploration and
Potential Development of Mining Properties dated March 23, 2007 (the “Bongará
Framework Agreement”). Pursuant to the Bongará Framework Agreement, Votorantim
has the right to conduct mineral exploration, evaluation, and possible
development and exploitation of the Properties, make certain associated earn-in
expenditures and earn up to a 70% shareholding interest in Bongará.
 
C.           Bongará and Votorantim are parties to a Mining Assignment Agreement
dated August 4, 2006, formalized by public deed issued before the public notary
in Lima, Peru, Luis Dannon Brender, dated April 19, 2007 (as amended, the
“Mining Assignment Agreement”). The Mining Assignment Agreement allows
Votorantim to conduct the activities referred to in Recital B above on the
Properties.
 
D.           Effective November 28th 2014, Votorantim assigned its interests in
the Bongará Framework Agreement and the Mining Assignment Agreement to Compañía
Minera Milpo S.A.A.
 
E.           Under the terms of the Bongará Framework Agreement, Nexa is
currently obligated to incur 100% of the expenditures at the Florida Canyon
Project.
 
F.           Solitario engaged SRK Consulting (U.S.) Inc. (“SRK”) to design a
drilling program for exploration drilling at the Florida Canyon Project. That
drilling program, which calls for a 41-hole, 17,000 meter program, the location
of the first sixteen holes of which are attached hereto as Annex B (the
“Drilling Program”). In order to advance the Drilling Program, Solitario has
agreed to provide to Nexa a portion of the funds required to complete the
Drilling Program. Solitario will provide those funds to Nexa by way of a
performance installment loan, as more particularly described in Section 2 (a)
below.
 




 
 
G.           Solitario and Nexa have now agreed to proceed with the Drilling
Program, and desire to enter into this Agreement, which will govern the
implementation, funding and completion of the Drilling Program, loan amounts
made by Solitario to Nexa, and repayment of those loan amounts, irrespective of
any of the terms of either the Bongará Framework Agreement or the Mining
Assignment Agreement to the contrary.
 
NOW, THEREFORE, for and in consideration of the mutual covenants contained in
this Agreement, the Parties agree as follows:
 
1. Implementation of Drilling Program.
 
(a) Nexa agrees to carry out the Drilling Program, and shall use commercially
reasonable efforts to begin the Drilling Program by August 01, 2018, but in any
event no later than October 1, 2018. Once it has started the Drilling Program,
Nexa shall diligently pursue it to completion; provided, however, that Nexa may
in its reasonable discretion temporarily suspend the Drilling Program if weather
conditions (taking into account that some work may be season dependent) do not
allow for responsible or safe conduct of the Drilling Program. In any event,
however, Nexa shall be obligated to complete the Drilling Program by December
31, 2019.
 
Notwithstanding the above, if there are any permitting or community related
issues which do not allow Nexa to enter (in reasonable terms) into the necessary
agreements with the titleholders of the surface land located within the
boundaries of the Properties, or if there are delays in obtaining necessary
permits or consents (in both cases, for more than two (2) months after the
relevant access request or administrative application has been filed) that
either prevent access or inhibit the initiation, performing or completion of the
Drilling Program (“Delays”), and the circumstances and causes of such Delays are
not caused by Nexa or are beyond Nexa’s control, all of the dates set out in
this Section 1(a) shall be automatically deferred and extended for a period of
time equal to the time the Delays. Only once the Delays have ceased, such
deferral and extension will cease and the terms will be resumed and begin
running again.
 
Also, Nexa may claim force majeure if is prevented from or delayed in performing
the Drilling Program by any cause beyond its reasonable control, including,
without limitation, acts of God, strikes, lockouts, or other industrial
disputes, laws, rules and regulations or orders of any duly constituted court or
governmental authority, acts of terrorism, acts of the public enemy, war,
insurrection, riots, fire, storm, flood, unusually harsh weather causing delay,
explosion, government restriction, failure to obtain any approvals required from
regulatory authorities, inability or failure to obtain surface access rights at
all or on reasonable commercial terms, or unavailability of equipment, materials
or transportation (provided that were properly applied for and pursued in good
faith and on a timely basis or the equipment, materials or transportation were
sought in a timely way), interference by local community or third party
interests groups or other causes whether of the kind enumerated above or
otherwise, then the terms applicable for the performance of the Drilling Program
shall be extended for a period equivalent to the total period the cause of the
prevention or delay persists regardless of the length of such total period. Nexa
may also claim force majeure, if acting reasonably and having documented and/or
supported the events, believes that social or political unrest in the area of
the Properties or the threat of that unrest will endanger the safety of its
employees or the employees of its contractors if Nexa were to continue with the
Drilling Program. Nexa shall promptly notify Solitario with a written notice
summarizing events that have occurred and prospects for resolution.
 

 
2

 
 
Bongará will cooperate with Nexa, at Nexa’s request, in any negotiation with the
titleholders of the surface lands.
 
If actual drilling under the Drilling Program has not commenced by October 1,
2018, then this Agreement will automatically terminate, and Solitario shall have
no obligation to fund or reimburse Nexa for any expenditures incurred under this
Agreement or pursuant to the Drilling Program.
 
(b) Nexa shall be responsible for implementation and execution of all activities
associated with the Drilling Program, including, without limitation, (i) the
hiring and supervision of a drilling contractor, (ii) the hiring of a helicopter
contractor as necessary to get materials and supplies to the Properties,
(iii) arranging for all infrastructure (including, without limitation, an
exploration camp with appropriate core processing and storage facilities,
portable generators, satellite telephones, fuel, potable water, chemical toilets
and site security) at the Properties as necessary to support the Drilling
Program, (iv) the hiring and supervision of contract geologists, administrative
staff and field helpers necessary to carry out the Drilling Program, (v)
arranging for trucks and other heavy equipment necessary to support the Drilling
Program, (vi) arranging for whatever temporary housing is required at or near
the Properties for personnel working on the Drilling Program, and (vii)
arranging for analysis of the drill core and drill results by the reputable
consulting companies described above:
 
o Drilling: Explomin
 
■ Helicopter: PumaAir
 
■ Geology: Anglo Peruana Terra (APT)
 
■ Field and administrative: Explosupport
 
● Chemestry analysis: ALS Global
 
and (viii) preparing reports of results of the Drilling Program as appropriate,
and providing copies of those reports to Solitario in 15 calendar days after
formal request or after they are prepared.
 
2. Funding and Conduct of Drilling Program.
 
(a) Pursuant to the provisions of this Section 2(a), Solitario shall loan three
(3) payments of U.S.$526,596.00 each to Nexa, which the Parties agree shall be
based on the performance by Nexa of the first 5,100 meters of drilling under the
Drilling Program. Once the first 1,700 meters of drilling is completed, Nexa
shall notify Solitario; upon completion of the second 1,700 meters of drilling,
Nexa shall provide a second notice; and upon completion of the third 1,700
meters (for a cumulative total of 5,100 meters of drilling), Nexa shall issue a
final notice of completion. With each such notice, Nexa shall provide reasonable
documentary evidence of the completion of the required 1,700 meters of drilling.
Nexa shall issue such notices to Solitario not later than the 15th day of the
calendar month following the month during which the required 1,700 meters of
drilling on the Properties has been completed, and Solitario, unless it disputes
in good faith the completion of the requisite amount of drilling, shall make a
loan payment of U.S.$526,596.00 to Nexa within thirty (30) days after receipt of
each such notice. Once Solitario has made three (3) loan payments to Nexa in the
aggregate amount of U.S.$1,579,888.00 under this Section 2(a), Solitario shall
have no further obligation to loan further amounts to Nexa to fund the Drilling
Program. The funds loaned by Solitario to Nexa under this Section 2(a) shall not
bear interest.
 
 
3

 
 
(b) Nexa shall be obligated to complete the Drilling Program, and Nexa shall
fund the remainder of the Drilling Program through completion (41 holes and
17,000 meters of drilling).
 
(c) The funds loaned to Nexa by Solitario pursuant to Section 2(a) shall be
repaid pursuant to the provisions of this Section 2(c). If Solitario makes an
election to obtain a non-recourse loan from Nexa under Section 15.1 of the
Bongará Framework Agreement (the “Construction Loan”), then all amounts of money
loaned to Nexa by Solitario under Section 2(a) of this Agreement shall be repaid
to Solitario by being credited against and treated as an advance against
repayment of the Construction Loan by Solitario. Such amounts shall not accrue
interest, and shall reduce the amount of principal outstanding under the
Construction Loan. If Solitario does not make the election to obtain the
Construction Loan from Nexa under the Bongará Framework Agreement, then all
amounts loaned to Nexa by Solitario under Section 2(a) of this Agreement shall
be repaid to Solitario by being credited against the next capital contributions
Solitario is obligated to make to Bongará under the Bongará Framework Agreement.
 
(d) Nexa’s books of account reflecting implementation of and expenditures under
the Drilling Program, shall be available to Solitario in accordance with Section
6.7.2 of the Bongará Framework Agreement, the provisions of which are
incorporated herein by this reference.
 
(e) Any changes to the Drilling Program shall require the unanimous written
agreement of the Parties. Prior to initiation of field activities Nexa and
Solitario shall consult and mutually agree upon the order in which drilling
shall occur under the Drilling Program, taking into account Bongará’s best
interests as well as logistical considerations.
 
(f) Solitario shall be entitled to all tax benefits available, if any, under
applicable laws with respect to all amounts for which it loans Nexa hereunder.
 
3. Indemnity. Nexa agrees that the indemnification provisions of Section 21.1 of
the Bongará Framework Agreement (the provisions of which are incorporated herein
by this reference) shall apply with respect to activities conducted by or on
behalf of Nexa pursuant to this Agreement. The provisions of this Section 3
shall survive the termination of this Agreement.
 
4. Inspection. The Parties agree that the provisions of Sections 6.7.2 and 23 of
the Bongará Framework (the provisions of which are incorporated herein by this
reference) shall apply with respect to the rights of Solitario and its
authorized agents to inspect Nexa’s activities under this Agreement, and review
information pertaining to those activities.
 
5. Environmental Obligations. The Parties agree that the provisions of Section
6.7.5 of the Bongará Framework Agreement (the provisions of which are
incorporated herein by this reference) shall apply with respect to activities
conducted by or on behalf of Nexa under this Agreement.
 
6. Default. If any party fails in the performance of any obligation under this
Agreement (for purposes of this Section 6 called the “defaulting party”), the
other Party shall serve upon the defaulting party written notice of default,
describing the default with specificity. If the defaulting party, within thirty
(30) days after receipt of such notice, does not cure any material default, the
defaulting party shall be deemed to be in default.
 

 
4

 
 
7. Consequences of Default. In the event either Party is deemed to be in
material default under Section 6 above, the non-defaulting Party shall have the
right to terminate this Agreement pursuant to Section 8 hereof. An election by a
Party to terminate the Agreement under Section 8 shall not be deemed to be a
waiver by that Party of any other legal or equitable remedies it may have with
respect to such default.
 
8. Termination for Default. Should either Party be in default of any of its
material obligations under this Agreement, determined as provided in Section 6
above, then the other Party may, subject to the notice requirements and the
defaulting Party’s right to cure as set forth in Section 6, at its election,
terminate this Agreement by giving written notice of such intention to the
defaulting Party, and, upon the defaulting Party’s receipt of such notice, this
Agreement shall be conclusively deemed terminated.
 
9. Assignability. Neither Party shall have the right to assign, sublease or
otherwise transfer any interest in this Agreement without the prior written
consent of the non-assigning Party. Subject to the foregoing, this Agreement
shall be binding upon, and shall inure to the benefit of, the Parties hereto,
their successors and assigns.
 
10. Notice. Any notice, election, report or other correspondence required or
permitted hereunder shall be in writing and (i) delivered personally; or
(ii) sent by reputable overnight courier; or (iii) sent by email, with a
confirmatory copy delivered personally or sent by reputable overnight courier.
All such notices shall be addressed to the Party to whom directed as follows:
 
If to Nexa:
Jonas Mota e Silva
_______________________
_______________________     
Email: jonas.silva@nexaresources.com
Telephone: 5117105500
 

If to Solitario:
_______________________

_______________________
_______________________     
Email: (    )         -                 
Telephone: (    )     -              
 
11. Counterpart Execution. This Agreement may be executed by each of the Parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of, which taken together shall constitute one and the
same Agreement.
 
12. Interpretation. Use of the word “including” in this Agreement means
“including without limitation” or “including but not limited to.” Each of the
Annexes and Schedules attached to this Agreement is incorporated into the
Agreement by this reference.
 

 
5

 
 
13. Relationship between Agreements. Except as specifically set forth in
Section 2(c), this Agreement shall not in any way modify or amend or be deemed
to modify or amend the Bongará Framework Agreement or the Mining Assignment
Agreement. In addition, the execution and delivery of this Agreement shall not
constitute a waiver by either of the Parties of any of its rights under either
the Bongará Framework Agreement or the Mining Assignment Agreement, and shall
not modify any of the Parties’ obligations thereunder, including funding
obligations (except to the extent that the provisions of Section 2 of this
Agreement are inconsistent with the Parties’ funding obligations under the
Bongará Framework Agreement, the provisions of Section 2 of this Agreement shall
be controlling).
 
14. Amendments. Any amendment, supplement, variation, alteration or modification
to this Agreement must be made in writing and duly executed by an authorized
representative of each of the Parties hereto.
 
15. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
other jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction. Each Party hereby waives the benefit of any law which
renders any provision hereof prohibited or unenforceable in any respect.
 
16. No Waiver. The failure in any one or more instances of a Party to insist
upon performance of any of the terms, covenants or conditions of this Agreement,
to exercise any right or privilege in this Agreement conferred, or to waive any
breach of any of the terms, covenants or conditions of this Agreement, shall not
be construed as a subsequent waiver of any such terms, covenants, conditions,
rights or privileges, but the same shall continue and remain in full force and
effect as if no such forbearance or waiver had occurred. No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving Party.
 
17. Fees, Costs and Expenses. Each Party shall be responsible for its own fees,
costs and expenses incurred by it in connection with this Agreement and the
transactions contemplated hereby.
 
18. Governing Law and Dispute Resolution. The provisions of Section 30 of the
Bongará Framework Agreement, which are incorporated herein by this reference,
shall apply with respect to any disputes that arise under this Agreement.
 

 
6

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.
 
 
 
COMPAÑÍA MINERA MILPO S.A.A.
 
By: /s/ Jonas Belther
Name: Jonas Belther
Title:________________________

 
COMPAÑÍA MINERA MILPO S.A.A.
 
By: /s/ Diego Miranda
Name: Diego Miranda

Title:________________________
 
MINERA SOLITARIO S.A.
 
By: /s/Todd Christensen
Name: Todd Christensen
Title:   Gerente General


 
 
7

 
 
ANNEX A - Properties
 
NUM
PROYECTO
CODIGOU
CONCESION
TITULAR
FECHA
HA_DISP
PARTID_REG
1
CAÑON FLORIDA
010233396
BONGARA CINCUENTICINCO
MINERA BONGARA S.A.
07/08/1996
1,000.0000
P-20004465
2
CAÑON FLORIDA
010233296
BONGARA CINCUENTICUATRO
MINERA BONGARA S.A.
07/08/1996
600.0000
P-20004464
3
CAÑON FLORIDA
010783595
BONGARA VEINTISIETE
MINERA BONGARA S.A.
26/06/1995
300.0000
P-20005021
4
CAÑON FLORIDA
010000306
DEL PIERO CINCO
MINERA BONGARA S.A.
03/01/2006
1,000.0000
P-11053964
5
CAÑON FLORIDA
010000206
DEL PIERO CUATRO
MINERA BONGARA S.A.
03/01/2006
500.0000
P-11055358
6
CAÑON FLORIDA
010338405
DEL PIERO DOS
MINERA BONGARA S.A.
02/11/2005
600.0000
P-11053955
7
CAÑON FLORIDA
010204507
DEL PIERO SEIS
MINERA BONGARA S.A.
26/03/2007
1,000.0000
P-11078790
8
CAÑON FLORIDA
010338605
DEL PIERO TRES
MINERA BONGARA S.A.
02/11/2005
700.0000
P-11053962
9
CAÑON FLORIDA
010338505
DEL PIERO UNO
MINERA BONGARA S.A.
02/11/2005
1,000.0000
P-11053944
10
CAÑON FLORIDA
010190507
VM 42
MINERA BONGARA S.A.
21/03/2007
1,000.0000
P-11106001
11
CAÑON FLORIDA
010193707
VM 74
MINERA BONGARA S.A.
21/03/2007
1,000.0000
P-11106007
12
CAÑON FLORIDA
010045708
VM 94
MINERA BONGARA S.A.
28/01/2008
900.0000
P-11138318
13
CAÑON FLORIDA
010045808
VM 95
MINERA BONGARA S.A.
28/01/2008
500.0000
P-11136133
14
CAÑON FLORIDA
010193807
VM 75
MINERA BONGARA S.A.
21/03/2007
1,000.0000
P-11105995
15
CAÑON FLORIDA
010046008
VM 97
MINERA BONGARA S.A.
28/01/2008
1,000.0000
P-11136132
16
CAÑON FLORIDA
010046108
VM 98
MINERA BONGARA S.A.
28/01/2008
500.0000
P-11136186

 
 
 
8

 
 
ANNEX B – Drilling Program
 
PROGRAMA DE PERFORACION DIAMANTINA PROYECTO FLORIDA CANYON
Plataforma
Drillhole
Easting
Northing
Elevation
Azimuth
Dip
Depth (m)
Objetivo
Comment
108
Plat_108-4
824620
9353967
2726.13
297.69
-73.94
450
Incremento Nuevos Recursos
Continuidad del manto en la parte central
108
Plat_108-6
824620
9353967
2726.13
102.32
-78.35
470
Incremento Nuevos Recursos
Continuidad del manto en la parte central
109
Plat_109-1
824582
9353834
2688.09
162.53
-74.44
400
Incremento Nuevos Recursos
Extender el manto en la zona central
109
Plat_109-2
824582
9353834
2688.09
109.28
-79.10
390
Incremento Nuevos Recursos
Extender el manto en la zona central
111
Plat_111-1
824529
9353705
2756.01
127.50
-72.01
495
Incremento Nuevos Recursos
Infill Zona de alta ley de sulfuros en mantos
111
Plat_111-3
824529
9353705
2756.01
103.39
-77.58
455
Incremento Nuevos Recursos
Extender el manto en la zona central
113
Plat_113-12
825305
9353754
2732.34
202.83
-70.57
490
Incremento Nuevos Recursos
Continuidad del manto en la parte central
113
Plat_113-6
825305
9353754
2732.34
347.43
-78.90
560
Incremento Nuevos Recursos
Continuidad del manto al lado NE
122
Plat_122-1
824577
9353236
2517.28
80.77
-63.40
170
Incremento Nuevos Recursos
Continuidad del manto en la parte central
122
Plat_122-2
824577
9353236
2517.28
135.04
-65.20
170
Incremento Nuevos Recursos
Continuidad del manto en la parte central
122
Plat_122-3
824577
9353236
2517.28
302.68
-80.59
150
Incremento Nuevos Recursos
Continuidad del manto en la parte central
124
Plat_124-1
824488
9353222
2469.98
47.04
-66.46
150
Incremento Nuevos Recursos
Continuidad del manto en la parte central
124
Plat_124-2
824488
9353222
2469.98
106.40
-50.41
150
Incremento Nuevos Recursos
Continuidad del manto en la parte central
125
Plat_125-2
824418
9353137
2471.95
248.41
-63.25
170
Incremento Nuevos Recursos
Continuidad del manto en la parte central
125
Plat_125-3
824418
9353137
2471.95
300.38
-52.98
180
Incremento Nuevos Recursos
Continuidad del manto en la parte central
128
Plat_128-1
824437
9352985
2458.76
319.56
-52.62
170
Incremento Nuevos Recursos
Continuidad del manto en la parte central
Total
5,020
 
 

 
 
 
 
9
